DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-20 allowed.
3.	The closest relevant arts are Maurer et al (2008/0068821 A1) and Liu (2011/0118733 A1).
4.	Maurer et al disclose an electronic apparatus capable of air pollution reduction (10 in Fig. 1) during an operation of the tool such as an electrosurgical device, a hand-held tool or a machine-held tool such as an electrosurgical pencil (paragraph 0002) comprising: an operating tool (10); and an airflow device (114, paragraph 0045) located adjacent to the operating tool (paragraph 0044) with an opening hole (28 in Figs. 1 & 4) thereon for air to flow in or out.  Maurer et al further disclose the electrosurgical pencil (10) comprising an ionizer (see 48a & 48b in Fig. 6, paragraph 0038) located adjacent to the operating tool (10), and configured to emit charged ions, wherein the ionizer includes at least at least one wire (86a & 86b in Fig. 1) to capture particles charged by the charged ions, and a generator (114, paragraph 0045) configured to extract air from the airflow device or to blow air into the device.
5.	Liu discloses an electrosurgical pencil (10 in Fig. 2, paragraph 0020) having an elongated shell (12) with a plurality of holes (121 & 122, paragraph 0021), however, the holes (121, 122) are not configured for air to flow in or out but are designed for control buttons (30, paragraph 0023) piercing therethrough (see Fig. 2).
6.	Claims 1 and 3-20 of this instant patent application differ from the disclosure of either Maurer et al or Liu in that the electronic apparatus capable of air pollution reduction such as an electrosurgical pencil comprises in combination of an operating tool (11 in Applicant’s Figs. 2 & 2A) and an airflow device (12) located adjacent to the operating tool (11) having a shell (13 (131)) with one or more opening holes (132) distributed thereon for air to flow in or out, wherein air pollution is generated during an operation of the operating tool (11).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        February 08, 2021